Exhibit 10.4.m

FIFTH AMENDMENT

OF THE

FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Incentive Compensation and Stock Plan (the “Plan”); and

WHEREAS, the Company also wishes to modify the anti-dilution provisions of the
Plan to eliminate certain language providing for discretion in adjusting Awards
in the event of certain corporate events or transactions; and

WHEREAS, the Company also wishes to correct a scrivenor’s error in the Plan in a
statement regarding the par value of the Company’s Common Stock.

NOW, THEREFORE, by virtue of the authority reserved to the Board of Directors of
the Company by Section 3.3 of the Plan, the Plan is hereby amended effective as
of January 1, 2007, as follows:

The definition of the term “Common Stock” in Section 2.1 Definitions is hereby
amended to read as follows:

(a) “Common Stock” means (1) the common stock of the Company, par value $.01 per
share, subject to adjustment as provided in Section 4.1 Shares Available for
Issuance; or (2) if there is a merger or consolidation and the Company is not
the surviving corporation, the capital stock of the surviving corporation given
in exchange for such common stock of the Company.

The text of Section 4.1 Shares Available for Issuance is hereby amended to read
as follow:

4.1 Shares Available For Issuance. The maximum number of shares of Common Stock
that may be delivered to participants and their beneficiaries under the Plan
will be 12,000,000. Shares subject to an Award under the Plan may be authorized
and unissued shares or may be treasury shares.

 



--------------------------------------------------------------------------------

The maximum number of shares of Common Stock that may be subject to Management
Incentive Awards, Restricted Stock and Performance Units is 8,000,000 shares of
Common Stock.

No Award will be counted against the shares available for delivery under the
Plan if the Award is payable to the participant only in the form of cash, or if
the Award is paid to the participant in cash.

If any Award is forfeited, or if any Stock Option (and any related Stock
Appreciation Right) terminates, expires or lapses without being exercised, or if
any Stock Appreciation Right is exercised for cash, the shares of Common Stock
subject to such Awards will again be available for delivery in connection with
Awards under the Plan. If the option price of any Stock Option granted under the
Plan is satisfied by delivering shares of Common Stock to the Company (by either
actual delivery or by attestation), only the number of shares of Common Stock
delivered to the participant, net of the shares of Common Stock delivered or
attested to, will be deemed delivered for purposes of determining the maximum
numbers of shares of Common Stock available for delivery under the Plan. To the
extent any shares of Common Stock subject to an Award are not delivered to a
participant because such shares are used to satisfy an applicable
tax-withholding obligation, such shares will not be deemed to have been
delivered for purposes of determining the maximum number of shares of Common
Stock available for delivery under the Plan.

In the event of any corporate event or transaction, (including, but not limited
to, a change in the number of shares of Common Stock outstanding), such as a
stock split, merger, consolidation, separation, including a spin-off or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee shall make such substitution or adjustments in the aggregate number,
kind, and price of shares reserved for issuance under the Plan, and the maximum
limitation upon any Awards to be granted to any participant, in the number, kind
and price of shares subject to outstanding Awards granted under the Plan and/or
such other equitable substitution or adjustments as it determines are required
to accomplish the same; provided, however, that the number of shares subject to
any Award will always be a whole number. Such adjusted price will be used to
determine the amount payable in cash or shares, as applicable, by the Company
upon the exercise of any Award.